Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement on FormS-3 of our report dated March30, 2012, relating to the consolidated financial statements of Community Partners Bancorp appearing in the Annual Report on Form10-K of Community Partners Bancorp for the year ended December31, 2011, and to the reference to us under the heading "Experts" in the Prospectus. /s/ ParenteBeard LLC Clark, New Jersey July 25, 2012
